PER CURIAM.
Appellant raises three issues on appeal, only one of which we find to have merit. While the trial court specifically stated that there was no reason to deviate from an equal division of the marital assets, the mathematical calculations within the final judgment demonstrate that the husband received a greater distribution of assets than the wife. In light of this apparent disparity, we must reverse and remand for redistribution of the marital assets. See Walton v. Walton, 657 So.2d 1214 (Fla. 4th DCA1995). In all other respects, the final judgment is affirmed.
BOOTH, JOANOS and WOLF, JJ., concur.